           Case 3:19-cv-01126-MEM Document 15 Filed 05/12/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY A. DAMON,                        :

             Plaintiff                   :   CIVIL ACTION NO. 3:19-1126

      v.                                 :        (JUDGE MANNION)

SECURITY SOLUTIONS,                      :

            Defendant                    :



                                MEMORANDUM

 I.    BACKGROUND
           Pending before the court is the April 13, 2020 report and

recommendation, (Doc. 14), of Judge Karoline Mehalchick recommending

that the second amended complaint (“SAC”), (Doc. 11), filed by pro se

plaintiff Jeffrey A. Damon,1 be dismissed with prejudice. Judge Mehalchick

granted plaintiff’s motion to proceed in forma pauperis. (Docs. 6, 7). The


       1
         Damon filed seven other cases in addition to the instant one. Judge
Mehalchick has issued reports in all of plaintiff’s cases recommending that
they be dismissed for failure to state cognizable claims. See Civil Nos. 19-
979, 19-986, 19-987, 19-985, 19-1127, 19-1128 & 19-1129. Damon was
forewarned by this court that if he continues to file cases that fail to state a
valid claim and seeks to proceed in forma pauperis, the court will issue an
order directing him to show cause why he should not be subjected to a pre-
filing injunction in this court that “prevents him from filing any new civil non-
habeas cases on an in forma pauperis basis.” See Brett v. Moller, 2019 WL
5540455 (E.D.Pa. Oct. 24, 2019).
          Case 3:19-cv-01126-MEM Document 15 Filed 05/12/20 Page 2 of 5




judge also directed plaintiff to file two amended complaints, after finding

deficiencies with his original and amended complaints and explaining what

the deficiencies were, (Docs. 8 & 10), and then screened plaintiff’s SAC

under 28 U.S.C. §1915.2 The judge found that the SAC should be dismissed

for failure to state a proper claim under Fed.R.Civ.P. 8(a) despite her Orders

directing plaintiff to amend his pleadings to properly state a claim.3 See

Brett, 2019 WL 5540455, *4 (“a complaint may be dismissed for failing to

comply with Federal Rule of Civil Procedure 8.”) (citation omitted).

      The court has reviewed plaintiff’s SAC and finds that the report

correctly concludes that plaintiff fails to state an actionable claim under Title

VII of the Civil Rights Act of 1964 alleging employment discrimination for

failure to hire. (Doc. 14 at 1-3, 6-7). Suffice to say that “in determining

whether a pleading meets Rule 8’s ‘plain’ statement requirement, the Court


      2
        Section 1915 of the United States Code, 28 U.S.C. §1915, requires
the court to dismiss a plaintiff’s case if, at any time, the court determines that
the action is, “frivolous or malicious” or “fails to state a claim on which relief
may be granted.” §1915(e)(2)(B). See McCain v. Episcopal Hosp., 350
Fed.Appx. 602, 604 (3d Cir. 2009) (Section 1915(e)(2) applies to all in forma
pauperis complaints, and not just to prisoners); Grayson v. Mayview State
Hosp., 293 F3d 103, 110 n. 10 (3d Cir. 2002).
      3
        Since Judge Mehalchick states the correct pleading standard and the
correct standard regarding a motion to dismiss under Fed.R.Civ.P. 12(b)(6),
they will not be repeated. “Whether a complaint fails to state a claim under
§1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to
dismiss under Federal Rule of Civil Procedure 12(b)(6).” Brett v. Moller, 2019
WL 5540455, *4 (E.D.Pa. Oct. 24, 2019).
                                       -2-
       Case 3:19-cv-01126-MEM Document 15 Filed 05/12/20 Page 3 of 5




should ‘ask whether, liberally construed, a pleading identifies discrete

defendants and the actions taken by these defendants in regard to the

plaintiff’s claims.’” Brett, 2019 WL 5540455, *4 (citation omitted). The court

will not rehash the report’s sound reasoning. Damon has failed to file an

amended complaint and a second amended complaint that comply with the

Rule 8 pleading standards and he has repeatedly failed to state a cognizable

employment discrimination claim for failure to hire under Title VII, as the

report explains, (Id.), despite being given ample opportunities to do so. The

court must consider whether “a pro se complaint’s language ... presents

cognizable legal claims to which a defendant can respond on the merits”,

and “a pleading that is so ‘vague or ambiguous’ that a defendant cannot

reasonably be expected to respond to it will not satisfy Rule 8.” Brett, 2019

WL 5540455, *4 (citation omitted). Damon’s SAC clearly fails to state a

cognizable claim despite the court’s instructional Orders. (Docs. 8 & 10).

      Therefore, having reviewed the Report of Judge Mehalchick, the court

agrees with the sound reasoning which led her to her recommendation. As

such, the court adopts the Report as the opinion of the court.

      To date, the plaintiff has not filed objections to the report and

recommendation and the time within which they were due has expired.




                                    -3-
       Case 3:19-cv-01126-MEM Document 15 Filed 05/12/20 Page 4 of 5




      After having reviewed the record, the court will ADOPT the report and
recommendation.      The    plaintiff’s    SAC   will   be   DISMISSED     WITH
PREJUDICE since the court finds futility in allowing the plaintiff a third
opportunity to file a proper pleading. See Fletcher-Harlee Corp. v. Pote
Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) ( “[I]n civil rights
cases district courts must offer amendment—irrespective of whether it is
requested—when dismissing a case for failure to state a claim unless doing
so would be inequitable or futile.”); Grayson v. Mayview State Hosp., 293
F.3d 103, 108 (3d Cir. 2002). Further, this case will be CLOSED.


II.   STANDARD OF REVIEW
      When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,
and the court may rely on the recommendations of the magistrate judge to
the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499
(M.D.Pa. 2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      With respect to the portions of a report and recommendation to which
no objections are made, the court should, as a matter of good practice,
“satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.” Fed. R. Civ. P. 72(b), advisory committee
notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

                                          -4-
             Case 3:19-cv-01126-MEM Document 15 Filed 05/12/20 Page 5 of 5




465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
(3d Cir. 1987) (explaining judges should give some review to every report
and recommendation)). Nevertheless, whether timely objections are made
or not, the district court may accept, not accept, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28
U.S.C. §636(b)(1); Local Rule 72.31.


III.    CONCLUSION
         Based on the foregoing, the report and recommendation of Judge

Mehalchick, (Doc. 14), is ADOPTED IN ITS ENTIRETY, and plaintiff’s

second amended complaint, (Doc. 11), is DISMISSED WITH PREJUDICE.

The plaintiff’s case will be CLOSED.

         A separate order shall issue.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: May 12, 2020
19-1126-01




                                         -5-
